Citation Nr: 1440244	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  09-19 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for cysts on the testicles.


REPRESENTATION

Appellant represented by:	Christopher A. Taravella, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran had active service from January 1975 to October 1978.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of February 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

A videoconference hearing in front of the undersigned Veterans Law Judge was held in July 2014.  A transcript of the hearing has been associated with the claim file.

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) electronic files and has considered all relevant records contained therein.  

The issue of entitlement to service connection for a cardiac condition as due to the cysts on the testicles has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Veteran's statement of July 2014.  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The issue of entitlement to service connection for a right knee disability had been appealed by the Veteran.  Since then, the RO granted service connection for degenerative arthritis of the right knee in a rating decision of December 2012.  As the requested benefit has been granted, the issue is no longer on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks service connection for cysts on the testicles.  After a careful review of the evidence of record, the Board finds that additional development is needed prior to deciding the claim.  The Board regrets the additional delay; however, the additional development is needed to ensure due process.  

The Veteran has argued that he had testicular cysts in service that have continued to the present date.  Service treatment records are silent for any diagnosis or treatment of testicular cysts.  Records, however, do show a diagnosis of warts on the penis and testicles.  The Veteran argues that he never had warts on his testicles as service treatment records show, but rather he had cysts.

The Veteran further asserts that he underwent surgery in 1981 to remove cysts from his testicles.  He has submitted VA outpatient treatment records dated in March and April 1981 which show that he was diagnosed with testicular cysts which were removed surgically.  Subsequent VA outpatient treatment records dated in 2007 which show a diagnosis of and treatment for testicular cysts.  

The undersigned had an opportunity to observe the Veteran at the videoconference hearing and finds him to be credible.  Therefore, the Board accepts his statements that he had testicular cysts in service which were then removed in 1981.  However, the record is devoid of any evidence linking the current testicular cysts to service as the Veteran has not been afforded a VA examination and an etiology opinion has not been obtained.  

The Board notes that the VCAA requires that VA afford a veteran a medical examination or obtain a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. §  5103A(d).  The VA is obligated to conduct "'a thorough and contemporaneous medical examination'" when necessary.  Porcelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When medical evidence is not adequate, the VA must supplement the record by seeking an advisory opinion or ordering another examination.  38 C.F.R. § 3.159(c)(4)(i).  See Littke v. Derwinski, 1 Vet. App. 90 (1991).  Therefore, the Veteran should be afforded a VA examination and an etiology opinion must be obtained.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current testicular cysts.  The claim file, both paper and electronic, should be made available to the examiner for their review.  The examiner must state that a review of the claim file was conducted.  The examiner must be informed that the Veteran is competent to state he had testicular cysts in service and that the Board has found him to be credible in that assertion.  

After a review of the claim file and an appropriate examination of the Veteran the examiner must provide an opinion as to whether: 

(a) the testicular cysts diagnosed in 2007 are at least as likely as not (i.e. probability of 50 percent or greater) not related to service; and

(b) the testicular cysts diagnosed in 2007 were at least as likely as not (i.e. probability of 50 percent or greater) caused by or aggravated by the genital warts diagnosed in service.  
The examiner must consider all of the Veteran's assertions.  Furthermore, the examiner must provide an opinion regardless of a finding of currently active testicular cysts.  With respect to the presence of a current disability, it is sufficient that the Veteran was diagnosed with testicular cysts at any time during the course of the appeal.  

2.  After the above development has been completed, the AOJ should review the examination report to ensure compliance with the remand orders.  Furthermore, any additional development deemed necessary must be conducted.

3. Then, the RO should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his attorney, and the Veteran and his attorney should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


